Be Adi?, J.
Whore one partner, who is insolvent or in failing circumstances, without the consent and against the will of the. *373other partner, is disposing of the effects of the partnership and appropriating them to his own use, the other partner has the right to an injunction and to have a receiver appointed. That is our case. There was error in reiusing the plaintiffs motion for a receiver.
Note. — If necessary, an application may be made to ihe Judge at Chambers for a receiver.
Note. — In another case between the same parties and upon the seme state of tacts, a motion was made to vacate the injunction granted by Judge Cloud. The “ motion was allowed,” and plaintiff appealed. The opinion e'e ivered by the Court in the rep< r ed case is equally applicable to this. Rep.
This.will be certified, to the end that a receiver may be appointed, with power to collect and receive the effects of the partnership, subject to such directions as may, from time to time, be given by the Court below.
See case between the same parties at this term; motion to vacate injunction.
Pee CueiaM. . Error.